           Case 1:19-cv-03346-CM Document 3 Filed 04/16/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSHUA ADAM SCHULTE,

                             Plaintiff,
                                                                   19-CV-3346 (CM)
                    -against-
                                                          ORDER DIRECTING PRISONER
ATTORNEY GENERAL OF THE UNITED                                AUTHORIZATION
STATES, ET AL.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained at the Metropolitan Correctional Center, brings this action

pro se. To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

without prepayment of fees, submit a signed in forma pauperis (IFP) application and a prisoner

authorization. See 28 U.S.C. §§ 1914, 1915.

       The Prison Litigation Reform Act requires prisoners bringing a civil action to pay the

filing fee. See 28 U.S.C. § 1915(b)(1). If the Court grants a prisoner’s IFP application, the Court

collects the filing fee in installments deducted from the prisoner’s account. A prisoner seeking to

proceed in this Court without prepaying the fee must therefore authorize the Court to withdraw

these payments from his account by filing a “prisoner authorization,” which directs the facility

where the prisoner is incarcerated to deduct the $350.00 filing fee 1 from the prisoner’s account

in installments and to send to the Court certified copies of the prisoner’s account statements for

the past six months. See 28 U.S.C. § 1915(a)(2), (b).




       1
          The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915
            Case 1:19-cv-03346-CM Document 3 Filed 04/16/19 Page 2 of 2



        Plaintiff submitted the complaint with an IFP application but without a prisoner

authorization form. Within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit the attached prisoner authorization form. If Plaintiff submits the

prisoner authorization form, it should be labeled with docket number 19-CV-3346 (CM). 2

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. No summons shall issue at this time. If Plaintiff

fails to comply with this order within the time allowed, the action will be dismissed without

prejudice to Plaintiff’s refiling it.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:     April 16, 2019
            New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




        2
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions in forma pauperis as a prisoner, unless he is under
imminent danger of serious physical injury, and must prepay the filing fee at the time of filing
any new action.

                                                  2
